Case 2:20-cv-03641-JS-ST Document 10 Filed 10/27/20 Page 1 of 2 PageID #: 21



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KASHON K. SQUIRE,

                       Plaintiff,
                                              ORDER
           -against-                          20-CV-3641(JS)(ST)

SHAQUAISUR BROOKS, LINDA HOPE,
LILLIAN SQUIRE, DSS, and CPS,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Kashon K. Squire, pro se
                    640783
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11798

For Defendants:        No appearances.

SEYBERT, District Judge:

           By Order dated September 8, 2020 (the “Order”), the Court

denied the application to proceed in forma pauperis filed by

incarcerated pro se plaintiff Kashon K. Squire (“Plaintiff”).

(Order, D.E. 7).    The Court ordered Plaintiff to either remit the

$400 filing fee or renew his application to proceed in forma

pauperis on the enclosed AO 239 Long Form application within

fourteen (14) days from the date of the Order.           The Order warned

Plaintiff that the Complaint will be dismissed without prejudice

if he did not timely comply and judgment will enter.             (Order at

3.)

           To date, Plaintiff has not filed the AO 239, has not
    Case 2:20-cv-03641-JS-ST Document 10 Filed 10/27/20 Page 2 of 2 PageID #: 22



paid the filing fee, nor has he otherwise communicated with the

Court about this case.           Accordingly, the Complaint is DISMISSED

WITHOUT PREJUDICE for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41(b) and Court directs the Clerk of the

Court to enter judgment accordingly, mark this case CLOSED, and

mail a copy of this Order to the pro se Plaintiff at his last known

address.1

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.        See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



                                            SO ORDERED.


                                              /s/ JOANNA SEYBERT_____
                                            JOANNA SEYBERT, U.S.D.J.

Dated:         October   27 , 2020
               Central Islip, New York




1 The Court notes that in Plaintiff’s other actions pending
before the Court, mail sent to his address of record, which is
the same address of record here, has been returned to the Court
as “Discharged Return to Sender.” (See, e.g., No. 20-CV-4659
(E.D.N.Y.), D.E. 6.) It is therefore likely that this Order
will also be returned to the Court. However, it is also posted
to the Court’s Electronic Case Filing (ECF) system and Plaintiff
may view it there.
                                2
